DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pages 6-8, filed 04/11/2022, with respect to 35 U.S.C 102 and 103 rejections have been fully considered but they are not persuasive.  The Applicant argues that Wang, et al. (U.S PGPub No. 2009/0227997) does not teach wherein the wavelengths of the first and second light sources are different from each other.  The Applicant argues that Wang discloses that the wavelength to generate photoacoustic signals is the same as the wavelength for ablation therapy.  The Applicant also argues that paragraph [0026] of Wang does not disclose that the photoacoustic wavelength is different from the ablation wavelength, but actually that different photoacoustic wavelengths (imaging laser pulses) may be used for spectroscopic photoacoustic therapy (SPAT).  The Examiner disagrees.  The Examiner contends that paragraph [0021] states that the wavelengths should be the same for PAT and laser therapy only in order to direct therapy by describing the light energy distribution in tissues.  The Examiner contends that this is just one example that Wang discloses and the Examiner notes that Wang teaches that the wavelengths should be the same, not that they have to be.  The Examiner continues to contend that Figure 2 and paragraph [0026] of Wang does disclose that the wavelengths of the first and second light sources are different from each other.  Figure 2 depicts an exemplary timing series for photoacoustic imaging and sensing of laser thrombolysis according to the present invention (paragraph [0012]).  Wang teaches in paragraph [0026] that laser pulses at wavelengths for sensing and enabling image and spectroscopic data acquisition can be interspersed with thrombolytic laser pulses.  Wang further teaches in paragraph [0026] that in the example shown herein, in a 1 second period, 3 thrombolytic laser pulses for therapy followed by 7 imaging laser pulses at different wavelengths for Spectroscopic Photoacoustic Tomography (SPAT) can be sent.  Wang further teaches that after that, the next 3 thrombolytic pulses and then 7 imaging laser pulses at different wavelengths for SPAT may be delivered in the subsequent 1 second period.  Wang explains that other designs of timing series may also be applied, depending on the purpose of the SPAT and requirement of the therapy.  Wang further teaches another example wherein 1 therapeutic thrombolytic laser pulse followed by 4 imaging laser pulses at different wavelengths for SPAT can be sent.  The Examiner contends that the imaging laser pulses and thrombolytic laser pulses must be at different wavelengths.  Considering the example in Figure 2, the differing numbers of imaging laser pulses (7), which are all at different wavelengths, and thrombolytic laser pulses (3) ensures that that the imaging laser pulses and the thrombolytic laser pulses will have some differences in wavelengths.  Therefore, the 35 U.S.C 102 rejection of claim 1 is maintained.  Similar arguments are presented by the Applicant for the remaining 35 U.S.C 102 and 103 rejections, and therefore the remaining 35 U.S.C 102 and 103 rejections are maintained.  Please see 35 U.S.C 102 and 103 rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang, et al. (U.S PGPub No. 2009/0227997).
Regarding claim 1, Wang teaches (Figure 1, element 10) a system for monitoring an ablation procedure in a target tissue (abstract, paragraph [0014] – Photoacoustic imaging and sensing of endovascular laser ablation therapy such as laser thrombolysis may provide an operating physician involved in thrombus or clot removal with a real time image and energy deposition map of the involved vessel at the site of the clot), the system comprising: (Figure 1, element 22; Figure 2) a first light source for delivering light at a first wavelength to the target tissue to generate photoacoustic signals (paragraphs [0018] – If the light source used for therapy is a pulsed laser with short pulse duration, this light source may also enable photoacoustic imaging, [0021], [0026]); a second light source for delivering light at a second wavelength to the target tissue for ablation therapy (paragraph [0021] – A continuous wave (CW) light or a laser with long pulse duration may be incorporated in thrombolysis control unit for therapeutic purposes. A separate photoacoustic laser may be utilized., [0026]); (Figures 1 and 2) the second wavelength different from the first wavelength (paragraph [0026] – laser pulses at wavelengths for sensing and enabling image and spectroscopic data acquisition can be interspersed with thrombolytic laser pulses.  In the example shown herein, in a 1 second period, 3 thrombolytic laser pulses for therapy followed by 7 imaging laser pulses at different wavelengths for Spectroscopic Photoacoustic Tomography (SPAT) can be sent.  After that, the next 3 thrombolytic pulses and then 7 imaging laser pulses at different wavelengths for SPAT may be delivered in the subsequent 1 second period.  Of course, other designs of timing series may also be applied, depending on the purpose of the SPAT and requirement of the therapy.  For example, 1 therapeutic thrombolytic laser pulse followed by 4 imaging laser pulses at different wavelengths for SPAT can be sent.  In this case, the total time for one period may be 0.5 second.); (Figure 1, element 26 - Y-shaped optical coupler, e.g., beam mixer) a beam mixer for receiving light from the first and second light sources to create a combined light beam (paragraph [0021] –  Laser 22 may be connected to an optical fiberbundle 24 or the like which may deliver light to the target tissue via coupling into catheter 16 using a Y-shaped optical coupler 26 or other means, such that the light from unit 12 and laser 22 may be delivered to the same location in the tissue); and (Figure 1, elements 16 - catheter, 24 – optical fiber bundle) an ablation catheter including a single optical fiber which receives the combined light beam from the beam mixer, wherein the combined light beam is emitted from the tip of an ablation catheter to perform simultaneous ablation therapy and photoacoustic monitoring of the ablation procedure in the target tissue in real time (paragraphs [0017]-[0019] – System 10 may include a therapeutic control unit such as laser thrombolysis control unit 12, and a monitoring control unit such as photoacoustic and ultrasound system 14, and [0021] - Laser 22 may be connected to an optical fiberbundle 24 or the like which may deliver light to the target tissue via coupling into catheter 16 using a Y-shaped optical coupler 26 or other means, such that the light from unit 12 and laser 22 may be delivered to the same location in the tissue).  

Regarding claim 2, Wang teaches the system of claim 1, as stated hereinabove.  Wang also teaches the limitation of instant claim 2, that is wherein the second light source includes a continuous wave laser for creating continuous wave light energy for ablation (paragraph [0021] – A continuous wave (CW) light or a laser with long pulse duration (e.g., on the order of microseconds) may be incorporated in thrombolysis control unit for therapeutic purposes).

Regarding claim 3, Wang teaches the system of claim 1, as indicated hereinabove.  Wang also teaches (Figure 1, element 22) the limitation of instant claim 3, that is wherein the first light source includes a pulsed laser for creating light pulses at the tip of the ablation catheter (paragraph [0024] – pulsed light from light source 22 can induce photoacoustic signals in the clot that are detected by ultrasonic transducer 20 to generate 2D or 3D photoacoustic tomographic images of the clot and surrounding tissues).

Regarding claim 8, Wang teaches the system of claim 1, as indicated hereinabove.  Wang also teaches the limitation of instant claim 8, that is wherein (Figure 1, element 20) the system is further comprising an ultrasound transducer for detecting the generated photoacoustic signals (paragraph [0018] – The photoacoustic signals may be detected external to the human body by a transducer, such as a high-sensitivity wide-bandwidth ultrasonic transducer, and used to reconstruct photoacoustic images using photoacoustic tomography (PAT)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (U.S PGPub No. 2009/0227997) in view of Ben Oren, et al. (U.S PGPub No. 2015/0359595).
Regarding claim 5, Wang teaches the system of claim 1, as indicated hereinabove.  Wang does not teach the limitation of instant claim 5, that is wherein the beam mixer includes a dichroic mirror.
Ben Oren teaches a hybrid catheter device for performing cutting action on a region of a tissue, using sequential laser and mechanical cutting processes, and incorporating an acoustic sensor on the end of the device, such that if a pulsed laser beam is used for the laser cutting, the absorption of that beam in the tissue being cut can provide information about the progress of the cut by means of the opto-acoustic effect (abstract).  Ben Oren also teaches that an alternative implementation of the device may be for a device for performing incisions in the walls of a lumen of a subject, comprising: at least one side-directed hybrid catheter, the hybrid catheter comprising an ablation applicator and a mechanical cutter co-aligned with the ablation applicator, such that an incision can be made in the walls of the lumen by activation of the ablation applicator and mechanical cutter (paragraph [0053]).  Ben Oren teaches that the hybrid catheter may be used to resect and, either to simultaneously or immediately following the resection, to use the same or another laser light for photochemical destruction or ablation of remaining tissue (paragraph [0065]).  Ben Oren teaches (Figure 15B, elements 1504, 1516, and 1517 – lens, which collimates the laser light) the beam mixer for receiving light from the first and second light sources to create a combined light beam (paragraph [0210] – collimated beam).  Ben Oren teaches (Figure 15B, elements 1520, 1521, and 1525) that the collimated beam may be reflected towards the tissue with a dichroic mirror or a beam splitter, and is focused with a lens onto the edge of the hybrid blade (paragraph [0210]).  Ben Oren also teaches (Figure 15B, elements 1522 and 1523) that an imaging lens may be used to obtain information about the position of the catheter edge, using back reflected, scattered, or fluorescence light imaged onto a detector array or camera (paragraph [0210]).  Ben Oren further teaches that the optical fiber may deliver one or more wavelengths, or one or more laser sources may be used if imaging at a different wavelength is of interest (paragraph [0210]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the system of Wang to incorporate the teachings of Ben Oren’s ablation system and devices.  One of ordinary skill in the art would have recognized that Ben Oren’s device specifically teaches the combination of a first and second light source into a combined light beam by teaching a collimated beam (see paragraph [0210] of Ben Oren).  One of ordinary skill in the art would have recognized the possibility of a combined or collimated beam in Wang’s system, as Wang teaches a Y-shaped optical coupler that allows the light from the thrombolysis control unit and the laser light from the tunable high energy pulse laser to be coupled and delivered to the same location in the tissue (please see Figure 1 and paragraph [0021] of Wang).  One of ordinary skill in the art would have wanted to implement a dichroic mirror as Ben Oren teaches that they are suitable for when the fiber may deliver one or more wavelengths, which is the case with the y-shaped optical coupler in Wang (please see paragraph [0210] of Ben Oren).  
Therefore, claim 5 is unpatentable over Wang, et al. and Ben Oren, et al.

Regarding claim 6, Wang teaches the system of claim 1, as indicated hereinabove.  Wang does not teach the limitation of instant claim 6, that is wherein the beam mixer includes a hot mirror or a cold mirror.  
However, Ben Oren teaches (Figure 15B, element 1521) the beam mixer includes a dichroic mirror (paragraph [0210] – The collimated beam may be reflected towards the tissue with a dichroic mirror).  
It would have been prima facie obvious to one of ordinary skill in the art to include a hot or cold mirror since Ben Oren teaches a dichroic mirror, as hot and cold mirrors are specific types of dichroic mirrors.  It would have been prima facie obvious to one of ordinary skill in the art to include a cold mirror since Ben Oren teaches using an infrared laser and transmission of infrared radiation (paragraph [0141] – laser in the 1900-2100 nm range… transmission of radiation in the 2900-3000 range).
Therefore, claim 6 is unpatentable over Wang, et al. and Ben Oren, et al.

Regarding claim 7, Wang teaches the system of claim 1, as indicated hereinabove.  Wang does not teach the limitation of instant claim 7, that is wherein the system is further comprising a focal lens positioned between the beam mixer and the optical fiber to focus the combined light beam.  
 However, Ben Oren teaches the limitation of instant claim 7, that is wherein (Figure 15B, element 1520) the system is further comprising a focal lens positioned between the beam mixer and the optical fiber to focus the combined light beam (paragraph [0210] – The collimated beam may be reflected towards the tissue with a dichroic mirror or a beam splitter, and is focused with a lens onto the edge of the hybrid blade).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the system of Wang to incorporate the teachings of Ben Oren’s ablation system and devices.  One of ordinary skill in the art would have recognized that Ben Oren’s device specifically teaches the combination of a first and second light source into a combined light beam by teaching a collimated beam (see paragraph [0210] of Ben Oren).  One of ordinary skill in the art would have recognized the possibility of a combined or collimated beam in Wang’s system, as Wang teaches a Y-shaped optical coupler that allows the light from the thrombolysis control unit and the laser light from the tunable high energy pulse laser to be coupled and delivered to the same location in the tissue (please see Figure 1 and paragraph [0021] of Wang).  One of ordinary skill in the art would have desired a lens in order to better focus the combined optical beam from the optical coupler to the optical fiber that carries the energy that is emitted from the ablation catheter for ablation therapy.  One of ordinary skill in the art would have viewed the use of a lens as a way to enhance the effectiveness of the combined optical beam, and to ensure that components of the combined beam are not lost between the coupler and optical fiber that transmits the ablation energy.  One of ordinary skill in the art would recognize that losing such energy could result in an ablation therapy being delivered that isn’t exactly what was intended.  
Therefore, claim 7 is unpatentable over Wang, et al. and Ben Oren, et al.

Regarding claim 10, Wang renders obvious the system of claim 9, as indicated herein.  Wang does not specifically teach the limitations of instant claim 10, that is wherein the photoacoustic images of the tip of the ablation catheter are independent of a relative angle between the ultrasound transducer and the ablation catheter if an imaging plane of the ultrasound transducer includes the tip.  
Ben Oren teaches (Figure 2A, elements 200 and 206) the photoacoustic images of the tip of the ablation catheter are independent of a relative angle between the ultrasound transducer and the ablation catheter if an imaging plane of the ultrasound transducer includes the tip (paragraphs [0110] – The catheter may be useful in cases of Chronic Total Occlusions (CTO), where a guidewire cannot normally be used to pass lesions totally blocking the vessel, and therefore atherectomy is often not feasible, since usage of a guidewire often dictates a certain relative position, and angle in particular, of the catheter’s tip section versus the vessel, [0135] – Second, tip section may be maneuverable, so as to allow different viewing angles and/or in order to align the laser and a cutter differently).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the system of Wang to incorporate the teachings of Ben Oren’s ablation system and devices.  One of ordinary skill in the art would have wanted the flexibility of the photoacoustic images of the tip of the ablation catheter to be independent of any relative angle between the transducer and catheter because it will allow for different viewing angles of the clot or location where ablation is desired (please see paragraph [0135] of Ben Oren).  One of ordinary skill in the art would recognize that each location to be ablated will not be the same, and so different viewing angles can be beneficial in obtaining a better and more complete understanding of the location to be ablated.  This can help the physician operating the ablation catheter ensure that the ablation procedure is accurate and doesn’t unintentionally ablate a location that was not targeted.  
Therefore, claim 10 is unpatentable over Wang, et al. and Ben Oren, et al.

Regarding claim 17, Wang, in view of Ben Oren, renders obvious the system of claim 15, as indicated herein.  Wang does not teach the limitation of instant claim 17, that is wherein the beam mixer includes a dichroic mirror, a hot mirror, or a cold mirror.
Ben Oren teaches a hybrid catheter device for performing cutting action on a region of a tissue, using sequential laser and mechanical cutting processes, and incorporating an acoustic sensor on the end of the device, such that if a pulsed laser beam is used for the laser cutting, the absorption of that beam in the tissue being cut can provide information about the progress of the cut by means of the opto-acoustic effect (abstract).  Ben Oren also teaches that an alternative implementation of the device may be for a device for performing incisions in the walls of a lumen of a subject, comprising: at least one side-directed hybrid catheter, the hybrid catheter comprising an ablation applicator and a mechanical cutter co-aligned with the ablation applicator, such that an incision can be made in the walls of the lumen by activation of the ablation applicator and mechanical cutter (paragraph [0053]).  Ben Oren teaches that the hybrid catheter may be used to resect and, either to simultaneously or immediately following the resection, to use the same or another laser light for photochemical destruction or ablation of remaining tissue (paragraph [0065]).  Ben Oren teaches (Figure 15B, elements 1504, 1516, and 1517 – lens, which collimates the laser light) the beam mixer for receiving light from the first and second light sources to create a combined light beam (paragraph [0210] – collimated beam).  Ben Oren teaches (Figure 15B, elements 1520, 1521, and 1525) that the collimated beam may be reflected towards the tissue with a dichroic mirror or a beam splitter, and is focused with a lens onto the edge of the hybrid blade (paragraph [0210]).  Ben Oren also teaches (Figure 15B, elements 1522 and 1523) that an imaging lens may be used to obtain information about the position of the catheter edge, using back reflected, scattered, or fluorescence light imaged onto a detector array or camera (paragraph [0210]).  Ben Oren further teaches that the optical fiber may deliver one or more wavelengths, or one or more laser sources may be used if imaging at a different wavelength is of interest (paragraph [0210]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the system of Wang to incorporate the teachings of Ben Oren’s ablation system and devices.  One of ordinary skill in the art would have recognized that Ben Oren’s device specifically teaches the combination of a first and second light source into a combined light beam by teaching a collimated beam (see paragraph [0210] of Ben Oren).  One of ordinary skill in the art would have recognized the possibility of a combined or collimated beam in Wang’s system, as Wang teaches a Y-shaped optical coupler that allows the light from the thrombolysis control unit and the laser light from the tunable high energy pulse laser to be coupled and delivered to the same location in the tissue (please see Figure 1 and paragraph [0021] of Wang).  One of ordinary skill in the art would have wanted to implement a dichroic mirror as Ben Oren teaches that they are suitable for when the fiber may deliver one or more wavelengths, which is the case with the y-shaped optical coupler in Wang (please see paragraph [0210] of Ben Oren).  It would have been prima facie obvious to one of ordinary skill in the art to include a hot or cold mirror since Ben Oren teaches a dichroic mirror, as hot and cold mirrors are specific types of dichroic mirrors.  It would have been prima facie obvious to one of ordinary skill in the art to include a cold mirror since Ben Oren teaches using an infrared laser and transmission of infrared radiation (paragraph [0141] – laser in the 1900-2100 nm range… transmission of radiation in the 2900-3000 range).
Therefore, claim 17 is unpatentable over Wang, et al. and Ben Oren, et al.

Claims 9, 11-13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (U.S PGPub No. 2009/0227997).
Regarding claim 9, Wang teaches the system of claim 8, as indicated hereinabove.  Wang teaches the limitation of instant claim 9, that is wherein the system is further comprising (Figure 1, elements 10 and 12) a processor in communication with the ultrasound transducer for processing the photoacoustic signals in real time simultaneous to ablation therapy (paragraphs [0017] – System may include a therapeutic control unit such as laser thrombolysis control unit, [0019] – a 2D transducer array with a cylindrical shape surface or a planar surface can be employed to achieve real-time imaging of the therapeutic procedure).  Wang does not specifically teach the limitation of instant claim 9, that is wherein the photoacoustic images are of the tip of the ablation catheter to allow tracking of the tip.  
Wang teaches that photoacoustic imaging and sensing of endovascular laser ablation therapy such as laser thrombolysis may provide an operating physician involved in thrombus or clot removal with a real time image and energy deposition map of the involved vessel at the site of the clot (paragraph [0014]).  Wang explains that this information, as well as the real-time blood flow that can also be monitored by the system of the present invention, are important parameters in evaluating the therapeutic procedural goals of techniques such as laser thrombolysis, enabling physicians to limit surrounding vessel and tissue damage (paragraph [0014]).  Wang also teaches that the real time information provided by the system and method may enable the operating physician to control and optimize the therapy efficiently, or even shut off the laser light automatically through a feedback system should unwanted damage start to happen (paragraph [0014]).  Wang also teaches (Figure 1, element 34) that the detected photoacoustic signals can be processed by a computer and utilized for 3D image reconstruction utilizing photoacoustic tomographic images (paragraph [0023]).  Wang teaches that photoacoustic tomography produces a real time image and overlying energy map for the operating physician to guide the amount of applied energy focused on the clot or plaque so as to maximize essential removal while preserving surrounding vessel wall and extravascular tissue (paragraph [0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have realized that Wang’s system for photoacoustic imaging and monitoring of laser therapy is capable of creating photoacoustic images of the tip of the ablation catheter to allow tracking of the tip.  Wang does not specifically state that the use of photoacoustic tomography is to create images of the tip, but one of ordinary skill in the art would find it reasonable that an image of the tip is created when Wang’s system produces a real time image for the operating physician to guide the amount of applied energy focused on the clot or plaque.  One of ordinary skill of the art would find it obvious that the physician operating the ablation catheter would need to see and have knowledge of the location of the tip of the ablation catheter in order to guide the amount of applied energy to the clot or plaque that thrombolysis is being performed on.  One of ordinary skill in the art would want such a feature so that the physician is capable of maximizing essential removal while preserving surrounding vessel wall and extravascular tissue.  One of ordinary skill in the art would realize that without being able to see the catheter tip, the physician would run the risk of ablating the vessel wall and extravascular tissue.
Therefore, claim 9 is unpatentable over Wang, et al.

Regarding claim 11, Wang renders obvious the system of claim 9, as indicated hereinabove.  Wang teaches the limitation of instant claim 11, that is wherein the ultrasound transducer is configured to transmit ultrasound signals to the target tissue for generating ultrasound images of the target tissue (paragraph [0027] – By using the ultrasonic transducer as both a transmitter and receiver of signals, ultrasound signal transmission may also be achieved through an ultrasound transmission system in communication with digital control board and computer interface).
Therefore, claim 11 is unpatentable over Wang, et al. 

Regarding claim 12, Wang renders obvious the system of claim 11, as indicated hereinabove.  Wang also teaches the limitation of instant claim 12, that is wherein they system is further comprising a display in communication with the processor for displaying the photoacoustic images, the ultrasound images, or both (paragraph [0023] – Photoacoustic images may be displayed on computer or another display).
Therefore, claim 12 is unpatentable over Wang, et al.

Regarding claim 13, Wang renders obvious the system of claim 11, as indicated hereinabove.  Wang also teaches the limitation of instant claim 13, that is wherein the processor combines or superimposes photoacoustic images of the tip of the ablation catheter with ultrasound images of the target tissue (paragraph [0027] – The photoacoustic and ultrasound imaging results of the same target tissue may be combined together through image registration and used to provide very comprehensive diagnostic information).  
Therefore, claim 13 is unpatentable over Wang, et al.

Regarding claim 15, Wang teaches (Figure 1, element 10) a system for monitoring an ablation procedure in a target tissue (abstract, paragraph [0014] – Photoacoustic imaging and sensing of endovascular laser ablation therapy such as laser thrombolysis may provide an operating physician involved in thrombus or clot removal with a real time image and energy deposition map of the involved vessel at the site of the clot), the system comprising: (Figure 1, element 22; Figure 2) a pulsed laser for delivering light pulses at a first wavelength to the target tissue to generate photoacoustic signals (paragraphs [0018] and [0021] - a light source, such as a high energy pulse laser 22 (e.g., Ti:Sapphire laser, optical parametric oscillator (OPO) system, dye laser, and arc lamp), may be provided to deliver light pulses to the clot; paragraph [0026]); (Figure 2) a continuous wave laser for delivering continuous wave light energy at a second wavelength to the target tissue for ablation therapy (paragraph [0021] – A continuous wave (CW) light or a laser with long pulse duration (e.g., on the order of microseconds) may be incorporated in thrombolysis control unit for therapeutic purposes; paragraph [0026]), (Figures 1 and 2) the second wavelength different from the first wavelength (paragraph [0026] – laser pulses at wavelengths for sensing and enabling image and spectroscopic data acquisition can be interspersed with thrombolytic laser pulses.  In the example shown herein, in a 1 second period, 3 thrombolytic laser pulses for therapy followed by 7 imaging laser pulses at different wavelengths for Spectroscopic Photoacoustic Tomography (SPAT) can be sent.  After that, the next 3 thrombolytic pulses and then 7 imaging laser pulses at different wavelengths for SPAT may be delivered in the subsequent 1 second period.  Of course, other designs of timing series may also be applied, depending on the purpose of the SPAT and requirement of the therapy.  For example, 1 therapeutic thrombolytic laser pulse followed by 4 imaging laser pulses at different wavelengths for SPAT can be sent.  In this case, the total time for one period may be 0.5 second.); (Figure 1, element 26 - Y-shaped optical coupler, e.g., beam mixer) a beam mixer for receiving light from the pulsed laser and the continuous wave laser to create a combined light beam (paragraph [0021] –  Laser 22 may be connected to an optical fiberbundle 24 or the like which may deliver light to the target tissue via coupling into catheter 16 using a Y-shaped optical coupler 26 or other means, such that the light from unit 12 and laser 22 may be delivered to the same location in the tissue); (Figure 1, elements 16 - catheter, 24 – optical fiber bundle) an ablation catheter including optical fibers which receive the combined light beam from the beam mixer, wherein the combined light beam is emitted from a tip of the ablation catheter including a single optical fiber which receives the combined light beam from the beam mixer, wherein the combined light beam is emitted from a tip of the ablation catheter to simultaneously perform ablation therapy and to generate photoacoustic signals in the target tissue (paragraphs [0017]-[0019] – System 10 may include a therapeutic control unit such as laser thrombolysis control unit 12, and a monitoring control unit such as photoacoustic and ultrasound system 14, and [0021] - Laser 22 may be connected to an optical fiberbundle 24 or the like which may deliver light to the target tissue via coupling into catheter 16 using a Y-shaped optical coupler 26 or other means, such that the light from unit 12 and laser 22 may be delivered to the same location in the tissue); (Figure 1, element 20) an ultrasound transducer for detecting the generated photoacoustic signals (paragraph [0018] – The photoacoustic signals may be detected external to the human body by a transducer, such as a high-sensitivity wide-bandwidth ultrasonic transducer, and used to reconstruct photoacoustic images using photoacoustic tomography (PAT)); and12WO 2019/152789PCT/US2019/016269 (Figure 1, elements 10 and 12) a processor in communication with the ultrasound transducer for processing the photoacoustic signals in real time simultaneous to ablation therapy (paragraphs [0017] – System may include a therapeutic control unit such as laser thrombolysis control unit, [0019] – a 2D transducer array with a cylindrical shape surface or a planar surface can be employed to achieve real-time imaging of the therapeutic procedure).  Wang does not specifically teach the limitations of instant claim 15, that is wherein the photoacoustic images are of the tip of the ablation catheter to allow tracking of the tip.  
Wang teaches that photoacoustic imaging and sensing of endovascular laser ablation therapy such as laser thrombolysis may provide an operating physician involved in thrombus or clot removal with a real time image and energy deposition map of the involved vessel at the site of the clot (paragraph [0014]).  Wang explains that this information, as well as the real-time blood flow that can also be monitored by the system of the present invention, are important parameters in evaluating the therapeutic procedural goals of techniques such as laser thrombolysis, enabling physicians to limit surrounding vessel and tissue damage (paragraph [0014]).  Wang also teaches that the real time information provided by the system and method may enable the operating physician to control and optimize the therapy efficiently, or even shut off the laser light automatically through a feedback system should unwanted damage start to happen (paragraph [0014]).  Wang also teaches (Figure 1, element 34) that the detected photoacoustic signals can be processed by a computer and utilized for 3D image reconstruction utilizing photoacoustic tomographic images (paragraph [0023]).  Wang teaches that photoacoustic tomography produces a real time image and overlying energy map for the operating physician to guide the amount of applied energy focused on the clot or plaque so as to maximize essential removal while preserving surrounding vessel wall and extravascular tissue (paragraph [0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have realized that Wang’s system for photoacoustic imaging and monitoring of laser therapy is capable of creating photoacoustic images of the tip of the ablation catheter to allow tracking of the tip.  Wang does not specifically state that the use of photoacoustic tomography is to create images of the tip, but one of ordinary skill in the art would find it reasonable that an image of the tip is created when Wang’s system produces a real time image for the operating physician to guide the amount of applied energy focused on the clot or plaque.  One of ordinary skill of the art would find it obvious that the physician operating the ablation catheter would need to see and have knowledge of the location of the tip of the ablation catheter in order to guide the amount of applied energy to the clot or plaque that thrombolysis is being performed on.  One of ordinary skill in the art would want such a feature so that the physician is capable of maximizing essential removal while preserving surrounding vessel wall and extravascular tissue.  One of ordinary skill in the art would realize that without being able to see the catheter tip, the physician would run the risk of ablating the vessel wall and extravascular tissue.
Therefore, claim 15 is unpatentable over Wang, et al.

Regarding claim 18, Wang renders obvious the system of claim 15, as indicated hereinabove.  Wang also teaches the limitation of instant claim 18, that is wherein the ultrasound transducer is configured to transmit ultrasound signals to the target tissue for generating ultrasound images of the target tissue (paragraph [0027] – By using the ultrasonic transducer as both a transmitter and receiver of signals, ultrasound signal transmission may also be achieved through an ultrasound transmission system in communication with digital control board and computer interface).
Therefore, claim 18 is unpatentable over Wang, et al.

Regarding claim 19, Wang renders obvious the system of claim 18, as indicated hereinabove.  Wang also teaches the limitation of instant claim 19, that is wherein the system is further comprising a display in communication with the processor for displaying the photoacoustic images, the ultrasound images, or both (paragraph [0023] – Photoacoustic images may be displayed on computer or another display).
Therefore, claim 19 is unpatentable over Wang, et al. 

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (U.S PGPub No. 2009/0227997) in view of Seibel, et al. (U.S PGPub No. 2009/0028407).

Regarding claim 14, Wang renders obvious the system of claim 9, as indicated above.  Wang does not teach the limitation of instant claim 14, that is wherein the processor processes the photoacoustic signals to monitor a temperature at the tip of the ablation catheter in real time simultaneous to ablation therapy.
Seibel teaches a scanning device for scanning a region with a beam of light during a plurality of scanning frames (abstract, paragraph [0016]).  Seibel’s invention is taught to be a product of the field of minimally invasive medical procedures (MIMPs) demanding systems that produce less tissue damage and trauma, faster recovery times, and lower risks to the patient (paragraph [0002]).  Seibel also teaches (Figure 4, elements 476, 478, 480, 484, and 486) that in order to illuminate a region of interest so that it can be imaged, red, green, and blue light sources are combined and the light they produce is conveyed through the optical fiber system to scanning optical fiber (paragraph [0060]).  Seibel further teaches that (Figure 4, element 482) in addition, the same or a different high power laser source can be employed to administer therapy, such as photodynamic therapy, the laser ablation of tumors, and other types of therapy rendered with a high intensity source (paragraph [0060]).  Seibel teaches (Figure 3) that scanning sensors can be used for controlling the scanning and produce a signal that is fed back to the scanner actuators, illumination source, and modulators to implement the scanning control after signal processing (paragraph [0053]).  Seibel teaches that the sensors may simply be one or more temperature sensors, since temperature affects resonance and an open feedback system, based on initialization (paragraph [0053]).  Seibel also teaches that a temperature rise may occur due to the higher power therapy illumination transmitted through the system or indirectly as the result of thermal heat radiated back from the tissue (paragraph [0053]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the system of Wang to implement the teachings of Seibel.  Seibel teaches a scanning system that is capable of administering laser ablation to tumors, much like the systems and devices of Wang.  One of ordinary skill in the art would have wanted to implement the temperature sensors of Seibel to minimize damage to non-targeted tissue by ensuring that temperature of the device and surrounding tissue doesn’t rise to a harmful temperature (see paragraph [0013]).  One of ordinary skill in the art would have been concerned about damage due to high levels of heat, as Wang raises this concern in Wang’s system (see paragraph [0008] of Wang).  Wang teaches a particular confinement of heat that reduces the thermal damage incurred by adjacent tissue, but one of ordinary skill in the art would still find it beneficial to incorporate Seibel’s temperature sensors to ensure prevention of temperature damage to the surrounding tissue.  
Therefore, claim 14 is unpatentable over Wang, et al. and Siebel, et al.

Regarding claim 20, Wang teaches (Figure 1, element 10) a system for monitoring an ablation procedure in a target tissue (abstract, paragraph [0014] – Photoacoustic imaging and sensing of endovascular laser ablation therapy such as laser thrombolysis may provide an operating physician involved in thrombus or clot removal with a real time image and energy deposition map of the involved vessel at the site of the clot), the system comprising: (Figure 1, element 22; Figure 2) a pulsed laser for delivering light pulses at a first wavelength to the target tissue to generate photoacoustic signals (paragraphs [0018] and [0021] - a light source, such as a high energy pulse laser 22 (e.g., Ti:Sapphire laser, optical parametric oscillator (OPO) system, dye laser, and arc lamp), may be provided to deliver light pulses to the clot; paragraph [0026]); (Figure 2) a continuous wave laser for delivering continuous wave light energy at a second wavelength to the target tissue for ablation therapy (paragraph [0021] – A continuous wave (CW) light or a laser with long pulse duration (e.g., on the order of microseconds) may be incorporated in thrombolysis control unit for therapeutic purposes; paragraph [0026]), (Figures 1 and 2) the second wavelength different from the first wavelength (paragraph [0026] – laser pulses at wavelengths for sensing and enabling image and spectroscopic data acquisition can be interspersed with thrombolytic laser pulses.  In the example shown herein, in a 1 second period, 3 thrombolytic laser pulses for therapy followed by 7 imaging laser pulses at different wavelengths for Spectroscopic Photoacoustic Tomography (SPAT) can be sent.  After that, the next 3 thrombolytic pulses and then 7 imaging laser pulses at different wavelengths for SPAT may be delivered in the subsequent 1 second period.  Of course, other designs of timing series may also be applied, depending on the purpose of the SPAT and requirement of the therapy.  For example, 1 therapeutic thrombolytic laser pulse followed by 4 imaging laser pulses at different wavelengths for SPAT can be sent.  In this case, the total time for one period may be 0.5 second.); (Figure 1, element 26 - Y-shaped optical coupler, e.g., beam mixer) a beam mixer for receiving light from the pulsed laser and the continuous wave laser to create a combined light beam (paragraph [0021] –  Laser 22 may be connected to an optical fiberbundle 24 or the like which may deliver light to the target tissue via coupling into catheter 16 using a Y-shaped optical coupler 26 or other means, such that the light from unit 12 and laser 22 may be delivered to the same location in the tissue); an ablation catheter including a single optical fiber which receives the combined light beam from the beam mixer, wherein the combined light beam is emitted from a tip of the ablation catheter to simultaneously perform ablation therapy and to generate photoacoustic signals in the target tissue (paragraphs [0017]-[0019] – System 10 may include a therapeutic control unit such as laser thrombolysis control unit 12, and a monitoring control unit such as photoacoustic and ultrasound system 14, and [0021] - Laser 22 may be connected to an optical fiberbundle 24 or the like which may deliver light to the target tissue via coupling into catheter 16 using a Y-shaped optical coupler 26 or other means, such that the light from unit 12 and laser 22 may be delivered to the same location in the tissue); (Figure 1, element 20) an ultrasound transducer for detecting the generated photoacoustic signals (paragraph [0018] – The photoacoustic signals may be detected external to the human body by a transducer, such as a high-sensitivity wide-bandwidth ultrasonic transducer, and used to reconstruct photoacoustic images using photoacoustic tomography (PAT))); and (Figure 1, elements 10 and 12) a processor in communication with the ultrasound transducer for processing the photoacoustic signals (paragraphs [0017] – System may include a therapeutic control unit such as laser thrombolysis control unit, [0019] – a 2D transducer array with a cylindrical shape surface or a planar surface can be employed to achieve real-time imaging of the therapeutic procedure).  Wang does not specifically teach the limitations of instant claim 20, that is wherein the system comprises a processor in communication with the ultrasound transducer for processing the photoacoustic signals to monitor a temperature at the tip of the ablation catheter in real time simultaneous to ablation therapy.
Seibel teaches a scanning device for scanning a region with a beam of light during a plurality of scanning frames (abstract, paragraph [0016]).  Seibel’s invention is taught to be a product of the field of minimally invasive medical procedures (MIMPs) demanding systems that produce less tissue damage and trauma, faster recovery times, and lower risks to the patient (paragraph [0002]).  Seibel also teaches (Figure 4, elements 476, 478, 480, 484, and 486) that in order to illuminate a region of interest so that it can be imaged, red, green, and blue light sources are combined and the light they produce is conveyed through the optical fiber system to scanning optical fiber (paragraph [0060]).  Seibel further teaches that (Figure 4, element 482) in addition, the same or a different high power laser source can be employed to administer therapy, such as photodynamic therapy, the laser ablation of tumors, and other types of therapy rendered with a high intensity source (paragraph [0060]).  Seibel teaches (Figure 3) that scanning sensors can be used for controlling the scanning and produce a signal that is fed back to the scanner actuators, illumination source, and modulators to implement the scanning control after signal processing (paragraph [0053]).  Seibel teaches that the sensors may simply be one or more temperature sensors, since temperature affects resonance and an open feedback system, based on initialization (paragraph [0053]).  Seibel also teaches that a temperature rise may occur due to the higher power therapy illumination transmitted through the system or indirectly as the result of thermal heat radiated back from the tissue (paragraph [0053]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the system of Wang to implement the teachings of Seibel.  Seibel teaches a scanning system that is capable of administering laser ablation to tumors, much like the systems and devices of Wang.  One of ordinary skill in the art would have wanted to implement the temperature sensors of Seibel to minimize damage to non-targeted tissue by ensuring that temperature of the device and surrounding tissue doesn’t rise to a harmful temperature (see paragraph [0013]).  One of ordinary skill in the art would have been concerned about damage due to high levels of heat, as Wang raises this concern in Wang’s system (see paragraph [0008] of Wang).  Wang teaches a particular confinement of heat that reduces the thermal damage incurred by adjacent tissue, but one of ordinary skill in the art would still find it beneficial to incorporate Seibel’s temperature sensors to ensure prevention of temperature damage to the surrounding tissue.  
Therefore, claim 20 is unpatentable over Wang, et al. and Siebel, et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792